Citation Nr: 0720083	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-01 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
eye injury in service, claimed as exposure to gas.

2.  Entitlement to service connection for depression.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hepatitis C.

4.  Entitlement to an initial compensable rating for chronic 
epididymitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to November 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO decision, which denied 
the veteran's claims of service connection for depression and 
an eye disorder, did not find new and material evidence 
sufficient to reopen the claim of service connection for 
hepatitis C and granted service connection for epididymitis, 
and assigned a noncompensable evaluation.

The Board notes that the May 2004 rating decision also 
granted service connection for a back disability and assigned 
a 20 percent disability rating.  The veteran submitted a 
notice of disagreement (NOD) in December 2004 and a statement 
of the case (SOC) was issued in May 2005.  The veteran 
however, failed to perfect his appeal.  Similarly, a rating 
decision issued in August 2004 denied the veteran's claim of 
entitlement to service connection for alcoholism.  The 
veteran submitted a NOD in December 2004 and a SOC was issued 
in May 2005.  The veteran also failed to perfect this claim.  
Submission of a timely substantive appeal is requisite to 
perfecting a claim before the Board; see 38 C.F.R. § 20.200 
(2005), and Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
(pursuant to 38 U.S.C.A. § 7105(a), the filing of an NOD 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA).  

The issues of entitlement to service connection for 
depression and whether new and material evidence has been 
submitted sufficient to reopen a claim of entitlement to 
service connection for hepatitis C are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Any current eye problems are not related to a disease or 
injury in service.

2.  The veteran's epididymitis has not required 
hospitalization, drainage, or long-term drug therapy.


CONCLUSIONS OF LAW

1.  Service connection for residuals of an eye injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & West 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  An initial compensable disability evaluation for 
recurrent epididymitis is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.27, Diagnostic Codes 
7599-7525 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims of entitlement to 
service connection for residuals of an eye injury in service 
and an initial compensable disability rating for 
epididymitis, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & West Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in December 2003 and May 2005 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The May 2005 letter 
specifically told him to provide any evidence that he thought 
would support his claim.  See Pelegrini II, at 120-121.  Any 
timing defect was cured when the RO subsequently reviewed the 
claim in a January 2006 Supplemental Statement of the Case. 

The veteran was also provided with notice of VA's duties to 
notify and assist him, compliant with Dingess v. Nicholson, 
19 Vet. App. 473 (2006), in a letter dated March 2006.   
Although the claims were not readjudicated by the RO after 
this letter, no additional evidence was received in response 
to the letter.  Further, there is no rating or effective date 
to be assigned as a result of this decision.  Therefore, any 
timing defect in the provision of this aspect of the notice 
was harmless error.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.   

The veteran was afforded medical examinations in March 2004 
and January 2005 to obtain opinions as to whether residuals 
of an eye injury could be directly attributed to service and 
whether the veteran's epididymitis had worsened.  Further 
examinations or opinions are not needed on these claims 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed eye injury residuals may be 
associated with the veteran's military service and there was 
no evidence of worsened condition with regard to 
epididymitis.  This is discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for Residuals of an Eye Injury

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 ((West 2002 & West 
Supp. 2006).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R.              
§ 3.303(b) (2006).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R.       § 
3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran alleges that during service he was stationed in 
the Republic of Vietnam in 1968 with the Fifth Mobile Command 
Unit.  He reported no combat action, but stated that during 
his time in-country, his eyes began to hurt, possibly due to 
exposure to herbicides.  Review of the veteran's service 
medical records indicate that he was treated for uveitis in 
July 1982.  His discharge examination also noted that he 
continued to receive treatment for uveitis.  

Following service separation, there is no evidence of 
complaints, treatment, or a diagnosis of uveitis. 

In support of his claim, the veteran submitted private 
medical evidence from Douglas A. Robey, M.D., dated in 
November 1997.  This note indicated that the veteran's right 
eye was significant for conjunctivitis, unspecified.  The 
veteran was afforded a VA eye examination in March 2004.  The 
veteran reported that he suffered from recurrent episodes of 
redness, swelling and pulses of the eyes since the 1960s.  
These instances occurred several times per year.  He noted 
that antibiotic eye drops did not resolve this problem, but 
that the condition resolved on its own after some time.  The 
examiner noted that the veteran had cataract surgery in 
November 2003 on his right eye.  Upon physical examination, 
the conjunctivae showed melanosis with orbital fat prolapse 
in both eyes in the inferotemporal quadrant.  The examiner's 
assessment was a history of recurrent redness and swelling of 
the conjunctivae and lids of both eyes that improved 
spontaneously; there were no current residual lid or 
conjunctivae findings.  The veteran was also positive for 
pseudophakia of the right eye, and cataracts.  It is notable 
that findings of uveitis (the eye problem noted in service) 
were not indicated.  Further, while a history of problems 
(e.g., recurrent redness and swelling) were noted, current 
problems were not.  In this regard, it was noted that there 
were no current residual lid or conjunctivae findings. 

In June 2004, the veteran was seen at the VA Medical Center 
complaining of blurred vision.  There were no additional 
treatment notes associated with these complaints.  The 
veteran participated in a subsequent VA examination in 
January 2005.  Upon examination, the veteran's pupils were 
noted to be round, equal and reactive to light and 
accommodation and extraocular movements were grossly intact.  
Uveitis was not indicated. 

In sum, there is a lengthy gap between the veteran's service 
discharge and the first post-service manifestation of eye 
problems.  Further, while a history of eye problems are 
acknowledged by current examiners, none of the examiners 
linked any current problems to service.  There is no 
competent medical evidence that links any current eye 
disability to a disease or injury in service, including 
claimed herbicide and gas exposure.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the veteran's claim that his alleged eye disorder is related 
to service.  There is not an approximate balance of evidence.  

Initial Compensable Disability Rating for Epididymitis

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in 
Diagnostic Codes (DCs) in VA's Schedule for Rating 
Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155 (West 
2002 & West Supp. 2006); 38 C.F.R. Part 4 (2006).  Rating a 
service-connected disability requires that it be viewed 
historically, that reports be reconciled into a consistent 
picture to accurately reflect the elements of the disability 
and that the disability be described in terms of the person's 
function under the ordinary conditions of daily life 
including employment.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  A higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2006).  When there is an approximate 
balance of positive and negative evidence the benefit of the 
doubt is to be resolved in the veteran's favor.  See 38 
U.S.C.A. § 5107(b) (West 2002 & West Supp. 2006).  

The veteran perfected an appeal as to the original assignment 
of disability ratings for the disorder at issue.  
Accordingly, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged", i.e., different 
disability ratings may be assigned reflecting any variance in 
the level of severity during the appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The service-connected disorder at issue has been rated 
analogously by use of "built-up" DCs.  A disorder not listed 
in the Schedule for Rating Disabilities may be rated as if it 
were a closely related disease or injury, when the functions 
affected, the anatomical localization, and symptomatology are 
closely analogous by use of a "built-up" DC with the first 2 
digits being from the part of the schedule most closely 
identifying the bodily part or system and, followed by a 
hyphen, the last 2 digits being '99' to signify rating as an 
unlisted condition.  See generally, 38 C.F.R. §§ 4.20, 4.27 
(2006); see also Lendenmann v. Principi, 3 Vet. App. 345, 351 
(1992) and Archer v. Principi, 3 Vet.  App. 433 (1992).

Specifically, the recurrent epididymitis has been rated under 
7599, as chronic epididymo-orchitis under DC 7525, which 
requires the rating be for urinary tract infection.  The 
recurrent epididymitis has been assigned an initial 
noncompensable disability rating.  The criteria for rating 
urinary tract infections do not set forth criteria for a 
noncompensable disability rating.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31 (2006).  The Board finds that the 
use of these analogous DCs, for rating the service-connected 
disability, is appropriate because the functions affected, 
anatomical localization, and symptomatology are closely 
analogous.

"Epididymitis" is inflammation of the epididymis, which is 
the elongated cord-like structure along the posterior of the 
testis, whose elongated coiled duct provides for storage, 
transit, and maturation of spermatozoa and is continuous with 
the ductus deferens.  See Dorland's Illustrated Medical 
Dictionary 566 (28th ed., 1994). 
Under 38 C.F.R. § 4.115b, DC 7525, chronic epididymo-orchitis 
is to be rated as a urinary tract infection under the rating 
formula set forth at 38 C.F.R. § 4.115a.  Urinary tract 
infections with poor renal function are to be rated as renal 
dysfunction.  

Under 38 C.F.R. § 4.115a, a urinary tract infection requiring 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management warrants a 10 
percent rating.  With recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, a 30 percent rating is warranted.  

On VA genitourinary examination in March 2004, the veteran 
reported multiple recurrences of epididymitis since his 
discharge from service.  He also stated that he had a 
prostatectomy in June 2003 due to prostate cancer and that 
just prior to that operation he had another incident of 
testicular swelling.  He noted that his private family 
practitioner (Dr. Robey, noted above) had seen him many times 
in the past for this condition.  The veteran stated that over 
the last several years he had not sought treatment because 
"there was not much they could do."  See VA genitourinary 
examination, March 19, 2004.  The veteran stated that he had 
been placed on antibiotics in the past but they did not seem 
to help his condition.  The Board notes that records from Dr. 
Robey did not include any treatment for recurrent 
epididymitis.  Upon physical examination the veteran was 
noted to be asymptomatic.  His testicles were normal in size 
and nontender to manipulation.

On VA general examination in January 2005, the examiner noted 
recurrent right side epididymitis (reported by the veteran) 
but no current problem.  A VA Medical Center discharge 
summary, dated in February 2005 noted that the veteran had 
recurrent epididymitis by history, but no current problem.  
There are no other medical records that establish the veteran 
has sought treatment for his condition.

There is no evidence that the veteran has any renal 
dysfunction, so the service-connected disability must be 
rated as urinary tract infection.  There is no evidence of 
the veteran having undergone hospitalization or drainage for 
treatment of his epididymitis.  Although he is taking 
medication for genitourinary symptoms, these stem from his 
service-connected prostate condition.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an initial compensable 
disability rating, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the veteran's claim 
that his service-connected epididymitis warrants a 
compensable disability rating.  There is not an approximate 
balance of evidence.  


ORDER

Entitlement to service connection for the residuals of an eye 
injury in service, claimed as exposure to gas, is denied.

Entitlement to an initial compensable rating for chronic 
epididymitis is denied.


REMAND

After a thorough review of the veteran's claims folders, the 
Board has determined that additional development is required 
prior to the adjudication of the veteran's claims of 
entitlement to service connection for depression and whether 
new and material evidence has been submitted sufficient to 
reopen a claim of entitlement to service connection for 
hepatitis C.

With regard to the veteran's claim of entitlement to service 
connection for hepatitis C, the Court held in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen his or her claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
Board finds that the notice letters sent to the veteran in 
December 2003 and May 2005 did not comply with the new 
requirements under Kent.  Therefore, this case must be 
remanded with regard to the veteran's claim to reopen for 
service connection for hepatitis C.

The veteran's claim of entitlement to service connection for 
depression must also be remanded.  Review of the veteran's 
service medical records establish complaints of and treatment 
for depression since August 1979.  Although the veteran's 
service discharge examination was negative for any complaints 
of depression, it is clear from the VA Medical Center (VAMC) 
treatment records that the veteran does suffer from 
depression.  The Board notes that the March 2004 VA 
examination found the veteran to have no current diagnosis of 
depression, however the VAMC records that were associated 
with the claims folder after the examination do establish 
treatment for such.  Of note are the VA Mental Health Clinic 
(MHC) diagnoses of depression secondary to the veteran's 
current medical conditions.  The Board is cognizant of the 
veteran's continued treatment for his service-connected 
prostate disability, and thus acknowledges an alternate 
theory of entitlement to service connection for depression.

As the evidence of record establishes that the veteran 
suffered from depression in service, and has a current 
diagnosis of depression, he must be afforded a new VA 
examination to determine whether the two conditions are 
related.  Additionally, the examiner must determine whether 
the veteran's depression (if not related to that noted in 
service) is secondary to his service-connected disabilities.  
See Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006), with regard to his claim of 
entitlement to service connection for 
hepatitis C.

2.  After receipt of any additional 
evidence submitted by the veteran, the 
veteran must be scheduled for a VA 
psychiatric examination.  The examiner 
should review the veteran's claims 
folders in their entirety in 
conjunction with the examination and 
note that such has been accomplished in 
the examination report.

The report of the examiner must include 
responses to each of the following 
items:

	A.  State the diagnoses of all the 
veteran's current psychiatric 
disabilities, including whether the 
veteran suffers from depression.

	B.  For each diagnosis reported in 
response to Item A, above, state a 
medical opinion, based on the entire 
record, as to whether the disability is 
the result of a disease or injury the 
veteran suffered in service.

	C.  For each of the veteran's 
current psychiatric disabilities, the 
report must include explicit opinions 
as to whether the disabling condition 
is secondary to his current service-
connected medical conditions.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The RO/AMC should then review the 
examination report to ensure that it 
complies with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at 
once.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  In the event that the claims are not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decisions.  After the veteran has been 
given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


